I should like first to take this opportunity to extend to the
delegation of India the sincerest condolences of the
delegation of Gabon on the earthquake that has just hit the
region of Sholapur.
The present session of the General Assembly is
convened at a crucial juncture in the history of international
relations. A number of significant events have occurred on
the world stage in the past few years.
In that context the election of Ambassador
Samuel Insanally as President of the General Assembly is
particularly significant. It is a tribute not only to his
qualities as an enlightened diplomatic, well versed in
international questions, but to the tireless work of Guyana,
his country, on behalf of peace. On behalf of the delegation
of Gabon, I extend to him our warmest congratulations on
his election to preside over this session.
Our congratulations also go to the outgoing President,
Mr. Stoyan Ganev of Bulgaria, who discharged his duties so
honourably and ably.
To our Secretary-General, Mr. Boutros Boutros-Ghali,
I repeat our firm support for his many efforts on behalf of
world peace and security.
Lastly, we should like to welcome the new countries
that have just joined the great family of the United Nations
and to assure them of our friendship and readiness to work
with them to achieve the noble purposes for the attainment
of which the Organization was founded.
The end of the cold war has made it possible to
establish new kinds of relations between States and to open
the way to a new era of hope, peace and solidarity,
promoting conflict prevention, better ways of dealing with
acute problems and the settlement of many of the conflicts
threatening international peace and security.
It is from that perspective that we should view the
recent initiatives which the Organization and the
international community have undertaken.
Gabon welcomes with great interest the most recent
political developments in South Africa. We welcome the
creation of a Transitional Executive Council, which will
allow South Africans for the first time to take part in
building a new, democratic, non-racial and united South
Africa. In that spirit, we urge all other parties to accede to
the agreement creating the Council and hope they will work
towards its full implementation. Gabon believes that the
changes taking place in South Africa will have a definite
impact on the democratization process in Africa and on the
continent’s development. We therefore hope that the appeal
made here on 24 September 1993 by President Nelson
Mandela for the lifting of economic sanctions and the
establishment of diplomatic relations with South Africa will
be heard and acted upon.
In Somalia too many innocent victims continue to pay
the heavy daily price of violence. While praising the efforts
of the United Nations to bring peace and national
reconciliation to the country, we believe that the time has
perhaps come for the international community to give
priority to the path of dialogue and negotiation.
The situation in Liberia remains a source of concern,
despite the hopes raised by the signing of the Cotonou
Agreement on 25 July 1993. We call on the parties
concerned to begin strict implementation of that Agreement.
We make a similar appeal to the parties to the conflicts in
Mozambique, Rwanda and Angola.
Turning specifically to Angola, I note that the optimism
prevailing after the Bicesse Peace Accords soon gave way to
disappointment born of the resumption of hostilities. In that
brother country, so close to my own, the perpetuation of the
situation leads me to praise the tireless efforts of the United
Nations and all other initiatives aimed at restoring peace and
security. As in the past, Gabon will spare no efforts to help
achieve a lasting settlement of that conflict.
In the Middle East the mutual recognition of Israel and
the PLO, as well as the recent signing of the interim
40 General Assembly - Forty-eighth session
arrangements for the autonomy of Gaza and Jericho, were
welcomed with relief and deep satisfaction by my country.
We dare hope that this historic agreement will promote
reconciliation between the Israeli and Palestinian peoples and
the establishment of a climate of peace and cooperation in
the region.
In that regard, my country supports all United Nations
initiatives, particularly Security Council resolution
833 (1993), aimed at ensuring respect for the inviolability of
the international boundary between Iraq and Kuwait, in
accordance with the terms of the 1963 arrangements.
In South-East Asia we welcome the decisive role
played by the United Nations in the restoration of peace in
Cambodia. The holding of free and fair elections in
May 1993, the creation of the Constituent Assembly, and the
return to the throne of His Royal Highness
Prince Norodom Sihanouk all illustrate the United Nations
commitment and the confirmed solidarity of the international
community.
The tragedy unfolding in Bosnia and Herzegovina and
the serious threat of the conflict’s spreading to the entire
subregion are a source of concern for my country. We make
an urgent appeal to the parties concerned to return to the
negotiating table and lay down their arms.
The Conferences recently held in Vienna and Geneva
on human rights and the protection of the victims of war,
respectively, were opportunities for our Organization to
reaffirm its commitment to defending human rights. Gabon,
which has always given these questions their due
consideration, encourages all United Nations efforts to
protect human rights. It would thus be appropriate to
strengthen existing structures with additional human and
financial resources so as to promote the efficiency sought by
our Organization in this area.
Never has our Organization been called on to such a
degree by the international community as in the past few
years. If it is to meet all the expectations, it must adapt its
main organs to the demands of the times. We welcome the
ongoing reform and revitalization process and hope that it
will include consideration of equitable representation in the
Security Council and an increase in the number of its
members.
One area which our Organization must explore further
is that of preventive diplomacy, as set forth by the Secretary-
General in his "An Agenda for Peace". Reflecting that
trend, the Organization of African Unity has just created
machinery to prevent, manage and settle conflicts. If it is to
be effective, this new machinery must be integrated into the
framework of global disarmament.
The progress made by last 13 January, when the
chemical-weapons Convention was signed, shows the
international community’s determination to ban weapons of
mass destruction, particularly chemical weapons, and its
readiness to work for general and complete disarmament.
For its part, my country is working towards that end, just as
it is promoting confidence-building measures in central
Africa. It was in keeping with this involvement that we
hosted the third meeting of the Permanent Consultative
Committee on security questions in our subregion. This
meeting was notable for bringing together, for the first time,
all States members of the Economic Community of Central
African States (ECCAS).
In the course of its work the Committee stressed the
advantages for all States of the subregion of ratifying
international legal instruments on disarmament matters. It
recommended that its Bureau play a more committed
political role in seeking solutions to crises and conflicts
likely to disturb the peace of a member State. It encouraged
States in the subregion to pursue and strengthen the
democratization process already under way, while respecting
and promoting human rights.
Regarding the creation of a permanent inter-State crisis
management headquarters, with a view to establishing a
subregional peace-keeping force, the Committee
recommended transitional measures, including the
involvement of ECCAS in the field of security; a study of
features and types of crises and conflicts; and the creation of
a non-permanent committee of subregional staff offices. It
further recommended that the United Nations be asked for
assistance to carry out a study on a balanced and gradual
reduction of the armed forces, equipment and military
budgets of member States. Finally, the Committee adopted
a draft non-aggression pact between the ECCAS member
States and decided to submit it to Heads of State or
Government of the subregion for signature. As
representative of the host country at these important
meetings, and on behalf of the States of the subregion, it is
my honour and privilege to invite the General Assembly in
due course to endorse the draft resolution, which will be
submitted to it for consideration.
What is truly at stake for Africa is essentially the
economy. It will determine to a great extent the preservation
of unity, peace and security on our continent. In that regard,
the marginalization of Africa in the world economy - as a
Forty-eighth session - 30 September l993 41
result of the decline of its commodity prices, the reversal of
financial resource flows from our countries to the
international financial institutions, and the debt burden - has
only grown during the past five years.
Already experiencing such a restrictive economic
environment, how can we in my country welcome the idea
of an energy tax and not deplore the threat of a boycott of
our forest products by ecological groups in the industrialized
countries? As to the forest, the Gabon authorities have
always favoured the long-term management of our forests,
through a logical policy of reforestation conforming with the
recommendations of the United Nations Conference on
Environment and Development.
My country stresses the need to maintain every aspect
of the Rio spirit aimed at managing world problems in a
global manner, and to promote the emergence of a new
partnership in international economic and financial relations.
Gabon considers this new approach to be a possible avenue
for the development of our countries.
In this connection, we would like to congratulate the
Japanese authorities on their initiative in organizing the
International Conference on African Development, scheduled
to be held in Tokyo in October. We hope that Conference
will serve as the basis for a real and lasting partnership.
In this context, the proposal made by the President of
the General Assembly at its forty-eighth session in his
opening address that we create an agenda for development
should enjoy the full support of our Organization.
In conclusion, turning to our country’s development
problems, I feel that I must draw the attention of the
Assembly to the decisive role to be played by women. Our
Organization has adopted resolutions and declarations on this
subject. The political commitment has been made, but it
must be associated with consistent follow-up measures to
implement these provisions. This is a struggle that we must
all of us become involved in.
Anxious to take into account the role of women in the
political, economic, social and cultural fields, the Gabonese
Government, through the Ministry responsible for the status
of women, is working towards making this commitment a
reality.
The sessions of the General Assembly are for Member
States an excellent opportunity to seek together ways and
means of attaining the noble objectives of the Charter. Is
not one of its most important goals
"To achieve international cooperation in solving
international problems of an economic, social, cultural,
or humanitarian character"?
